                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

KENVILLE ROBERTSON,                               *
                                                  *
                Petitioner,                       *
                                                  *
                v.                                         Civil Action No. 16-cv-10609-ADB
                                                  *
                                                  *
KELLY RYAN,                                       *
                                                  *
                Respondent.                       *

                                MEMORANDUM AND ORDER

BURROUGHS, D.J.

       On November 22, 2011, following a jury trial in Norfolk County Superior Court

(“Superior Court”), Petitioner Kenville Robertson (“Petitioner” or “Robertson”) was found guilty

of aggravated rape of a child and related counts and sentenced to a term of ten to twelve years at

MCI Cedar Junction followed by ten years of probation. Currently pending before this Court is

Robertson’s petition for a writ of habeas corpus brought pursuant to 28 U.S.C. § 2254

(“Petition”). [ECF No. 1]. The Petition identifies one ground for relief: that “[t]he introduction

of prior bad act evidence and the instruction to the jury that the prior bad act evidence could be

used to corroborate all of the alleged victim’s testimony” violated the Petitioner’s rights under

the Fifth, Sixth, and Fourteenth Amendments to the U.S. Constitution, including his rights to due

process of law, to remain silent and not to incriminate himself, to present a complete defense and

to not be required to simultaneously defend against uncharged, but pending, criminal conduct.

[ECF No. 1 at 19]. For the reasons set forth below, the Petition is DENIED.
I.     FACTUAL BACKGROUND

       In Commonwealth v. Robertson, 35 N.E.3d 771 (Mass. App. Ct. 2015), the

Massachusetts Appeals Court (“Appeals Court”) summarized the relevant facts as follows: 1

       The defendant is the biological father of the younger brother of the victim, N.M.
       Although the defendant did not live with N.M., he had a key to her house and
       visited often. N.M. called the defendant, “Dad,” and he provided for her
       financially. 2 In 2004, when N.M. was eight years old, the defendant began
       sexually abusing her. 3 The abuse occurred while N.M. and the defendant slept in
       the same bed, along with N.M.’s mother and brother. N.M. testified that on
       numerous occasions the defendant performed oral sex on her, engaged in vaginal
       intercourse, forced her to touch his penis, and touched her breasts, vagina, and
       buttocks. The defendant warned N.M. that if she reported the abuse “the police
       would get involved,” and N.M. believed that meant she would be taken away
       from her family. The abuse continued until N.M. was thirteen years old.

       The defendant’s biological daughter, J.R., also testified at trial. 4 She stated that
       from around 1990, when she was approximately seven or eight years old, until
       about 1994 or 1996 (when she was eleven or twelve years old), the defendant
       sexually abused her. 5 During that period of time, J.R. and her siblings lived with
       the defendant while their mother remained in St. Vincent. J.R. testified that the
       defendant would call her into his bedroom and then force her to perform oral sex
1
 In a habeas case, state court “factual findings are entitled to a presumption of correctness that
can be rebutted only by clear and convincing evidence to the contrary.” Rashad v. Walsh, 300
F.3d 27, 35 (1st Cir. 2002) (internal quotations omitted).
2
  In footnote one the Appeals Court stated, “N.M. testified that one of the reasons she did not
report the abuse was because she knew the defendant was giving her mother money for a
restaurant.”
3
  In footnote two the Appeals Court stated, “At the time when the abuse began, N.M. lived in
Boston. When she was thirteen years old, N.M. moved to Dover, where the sexual abuse
underlying the defendant’s convictions took place. The defendant properly does not raise any
issue on appeal related to the uncharged sexual assaults. Commonwealth v. Machado, 339 Mass.
713, 715, 162 N.E.2d 71 (1959).”
4
  In footnote three the Appeals Court stated, “J.R.’s testimony was the subject of the motion in
limine that the defendant asserts was improperly allowed.”
5
  In footnote four the Appeals Court stated, “Although J.R. testified at trial that the abuse ended
in 1994, the parties refer in their motion in limine memoranda and briefs to the abuse ending in
1996. Because the issue here is whether the judge abused his discretion by ruling, based on the
facts presented to him, that the abuse was not too remote, we treat the abuse as having ended in
1996.”


                                                 2
        on him and to engage in vaginal intercourse. The defendant would also rub her
        “chest area.” J.R. reported the abuse to a teacher, and a social worker was sent to
        visit her at home. Subsequently, the defendant told J.R. that if she continued to
        report the abuse, she and her siblings would be put in different foster homes and
        she would never see them again. Afterwards, J.R. recanted her allegations. 6

Robertson, 35 N.E.3d at 773.

II.     PROCEDURAL BACKGROUND

        Before trial, the Commonwealth filed a motion in limine to admit evidence that Petitioner

sexually abused J.R., his biological daughter, between 1990 and 1994. [Suppl. Answer (“S.A.”)

at 105–14]. On July 26, 2011, the trial court (Kaplan, J.) granted the motion in limine and ruled

that the prior bad act evidence could be admitted, subject to appropriate time limits and limiting

instructions, “to prove that [Petitioner] had a plan to sexually assault young girls with whom he

had a parenting like relationship, or to show [his] pattern of conduct in doing so, or to

corroborate the testimony of the alleged victim concerning the crimes charged.” [Id. at 126,

129].

        On November 15, 2011, the first day of trial, counsel discussed the motion in limine

ruling with the trial court. [Id. at 373–74]. Petitioner’s trial counsel advised the trial court

(Cosgrove, J.) that “Judge Kaplan’s rulings . . . left some flexibility to the trial judge as to how

much of the testimony of the biological daughter [J.R.] would come forward” and renewed his

objection to any testimony from J.R. being admitted. [Id. at 373]. In addition, Petitioner’s trial

counsel objected to any testimony that J.R. became pregnant due to the sexual abuse as unduly

prejudicial and inflammatory. [Id. at 374]. The Commonwealth agreed to exclude evidence of

J.R.’s pregnancy. [Id.].


6
 In footnote five the Appeals Court stated, “We note that in both instances, it appears that the
defendant’s continued abuse of the victims was tied to his access to them. His abuse of J.R.
ceased shortly after her mother moved from St. Vincent to Boston and began living with them
and his abuse of N.M. stopped after she reported the abuse to her mother.”


                                                   3
       During trial, when Petitioner’s trial counsel anticipated that the Commonwealth was

about to elicit testimony from J.R. on direct examination concerning her abuse, Petitioner’s trial

counsel requested “that the instruction be given at this time regarding bad acts and what

relevance they have to this case.” [Id. at 844–45]. The trial court then gave the following

instruction:

       Ladies and gentlemen, at this point I want to underscore for you again that Mr.
       Robertson is not charged here with committing any crime other than the crimes
       specified in the indictments that you heard the Clerk read at the start of the trial
       and that will be submitted to you at the end of the case. As you’re aware, those
       indictments involve events that happened in Norfolk County and the alleged
       victim was [N.M.].

       Now, I anticipate that at this point, that you are going to hear testimony involving
       defendant’s daughter on the issue of the Commonwealth’s theory that the
       defendant raped and assaulted [N.M.] as part of a common scheme or plan. You
       may consider whether this testimony corroborates the testimony of [N.M.] and
       shows a common scheme and pattern of behavior, modus operandi, if you will.
       You may also consider it to the extent it shows motive and intent.

       You may not consider this evidence for any other purpose; specifically, you may
       not use it to conclude that if you determine the defendant committed acts with his
       daughter [J.R.], it must follow that he committed acts with the Complainant
       [N.M.], as well.

[Id. at 845–46]. J.R.’s testimony on direct examination followed. [Id. at 846–53]. Petitioner’s

trial counsel did not object to J.R.’s testimony on sexual abuse, see [id.], but objected to a

question about J.R.’s reporting of the abuse, [id. at 849]. Petitioner’s trial counsel then cross-

examined J.R. at length. [Id. at 853–99]. On redirect examination, when J.R. was asked by the

Commonwealth why she contacted law enforcement in 2010, J.R. stated that it was “because I

heard that [Petitioner] had done it again . . . .” [Id. at 902]. An objection from Petitioner’s trial

counsel cut off the response, and the trial court instructed the jury to consider J.R.’s response

only for state of mind. [Id. at 902–03].

       At the close of trial, the final charge to the jury included the following instruction:



                                                  4
        You have also heard testimony about incidents involving the defendant’s
        daughter, [J.R.], on the issue of the Commonwealth’s theory that the defendant
        raped and assaulted the complainant [N.M.] as part of a common scheme or plan.
        You may consider whether this testimony corroborates the testimony of [N.M.]
        and shows a common scheme and pattern of behavior, modus operandi, if you
        will, and you may consider it to the extent it shows motive and intent. You may
        not consider this evidence for any other purpose. Specifically, you may not use it
        to conclude that if you determine the defendant committed acts with his daughter
        [J.R.], it must follow that he committed acts with the complainant [N.M.] as well.
        Moreover, you may not take this testimony as a substitute for the proof that the
        defendant committed the crimes charged in the indictments. Nor may you
        consider it as evidence that the defendant has a criminal personality or a bad
        character.

[S.A. at 1085–86].

        On November 22, 2011, a jury found Petitioner guilty on all counts. [Id. at 6]. Also on

November 22, 2011, Petitioner filed a notice of appeal. [Id. at 7]. The Appeals Court stayed the

appeal until November 2012 and gave Petitioner leave to file a motion for new trial, which he

filed on October 22, 2012. [Id. at 8, 10, 132–53].

        Petitioner’s motion for a new trial challenged the motion in limine ruling allowing

testimony from J.R. and challenged the admission of the testimony as not probative of a course

of conduct and unduly prejudicial. [Id. at 134–37]. The motion for a new trial also alleged a due

process violation. [Id. at 152–53]. 7 Attached to the motion was an affidavit from one of

Petitioner’s daughters who was present for the verdict, but not present for trial. [Id. at 139–41].

She stated that a juror mistook her for J.R. and said, “Good job, if it wasn’t for your testimony,

the jury would not have found [Petitioner] guilty.” [Id. at 140].


7
  Specifically, the Petitioner argued that the admission of J.R.’s testimony, which related to
incidents that were the subject of a pending indictment in Suffolk County, violated his due
process rights guaranteed by the Fifth and Fourteenth Amendments because it forced him to
either testify and relinquish his constitutional right to remain silent, or forgo his right to testify in
his own defense. [S.A. at 152–53]. Petitioner also argues that the admission of J.R.’s testimony
“placed [him] in a situation in which he was compelled to simultaneously defend against both the
accusations of N.M. and J.R.” and to disclose his defenses for the future trial on the indictment
pending in Suffolk County. [Id.].


                                                   5
       The trial court held a hearing on the motion for new trial and denied the motion. [Id. at

209–24]. Petitioner appealed the denial of his motion for a new trial and presented the following

issues for review: (i) whether the motion judge erred when he allowed the motion in limine; (ii)

whether the trial judge erred when he failed to sua sponte reconsider the motion judge’s order or

limit the prior bad act testimony given its prejudicial effect; (iii) whether the trial judge erred

when he held that prior bad act evidence can be used to corroborate victim testimony; and, (iv)

ineffective assistance of counsel. [Id. at 18–19]. The Appeals Court affirmed both the

conviction and the denial of Petitioner’s motion for a new trial. Robertson, 35 N.E.3d at 771–78.

       Robertson then filed an application for leave to obtain further appellate review

(“ALOFAR”) with the Massachusetts Supreme Judicial Court (“SJC”), which was summarily

denied. Commonwealth v. Robertson, 41 N.E.3d 1092 (Table); [S.A. at 319–56]. The ALOFAR

presented one issue, “whether the Court erred in holding that prior bad act evidence may be

utilized to corroborate a victim’s testimony.” [S.A. at 340]. Robertson subsequently filed the

instant Petition, which raises as its one ground for relief “[t]he introduction of prior bad act

evidence and the instruction to the jury that the prior bad act evidence could be used to

corroborate all the alleged victim’s testimony.” [ECF No. 1 at 19].

III.   LEGAL STANDARD

       A federal court’s review of a state criminal conviction is governed by the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”). See 28 U.S.C. § 2254. The AEDPA

prohibits a federal court from granting habeas relief to a state prisoner if the prisoner has not

exhausted his federal constitutional claims in state court. 28 U.S.C. § 2254(b)(1)(A); see

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner must give the state

courts an opportunity to act on his claims before he presents those claims to a federal court in a




                                                   6
habeas petition.”). A claim for habeas relief is exhausted if it has been “fairly and recognizably”

presented in state court. Sanchez v. Roden, 753 F.3d 279, 294 (1st Cir. 2014) (quoting Casella v.

Clemons, 207 F.3d 18, 20 (1st Cir. 2000)).

       Where a state prisoner has exhausted his federal constitutional claims in state court, the

federal court must determine whether the state court adjudicated the petitioner’s claims on the

merits. See 28 U.S.C. § 2254(d). With respect to any claim that was adjudicated on the merits in

state court, a federal court must afford “substantial deference” to the state court and may only

grant habeas relief if the state court proceedings

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal Law, as determined by the Supreme
       Court of the United States; or (2) resulted in a decision that was based on an
       unreasonable determination of the facts in light of the evidence presented in the
       State court proceeding.

28 U.S.C. § 2254(d)(1)–(2); Jackson v. Marshall, 864 F.3d 1, 9 (1st Cir. 2017).

       A state court decision is “contrary to” clearly established Supreme Court precedent if the

state court arrives at a conclusion opposite that reached by the Supreme Court on a question of

law or if the state court decides a case differently from a decision of the Supreme Court on a

materially indistinguishable set of facts. Williams v. Taylor, 529 U.S. 362, 405 (2000). A state

court unreasonably applies federal law when it “correctly identifies the governing legal

principles, but (i) applies those principles to the facts of the case in an objectively unreasonable

manner; (ii) unreasonably extends clearly established legal principles to a new context where

they should not apply; or (iii) unreasonably refuses to extend established principles to a new

context where they should apply.” Gomes v. Brady, 564 F.3d 532, 537 (1st Cir. 2009). An

unreasonable application requires “some increment of incorrectness beyond error.” Norton v.

Spencer, 351 F.3d 1, 8 (1st Cir. 2003) (internal quotations omitted). A petitioner must show that




                                                     7
the state court decision applied clearly established law in a way that was “objectively

unreasonable.” Sanchez, 753 F.3d at 299 (quoting White v. Woodall, 572 U.S. 415, 419 (2014))

(internal quotations omitted).

       A state court judgment is based on an unreasonable determination of the facts if the

decision is “objectively unreasonable in light of the evidence presented in the state-court

proceeding.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). “The petitioner carries the burden

of proof.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). In conducting a habeas review, a

federal court is limited to deciding whether the conviction violated the Constitution, laws, or

treaties of the United States. Estelle v. McGuire, 502 U.S. 62, 68 (1991) (citing 28 U.S.C.

§ 2241). Furthermore, “[e]rrors based on violations of state law are not within the reach of

federal habeas petitions unless there is a federal constitutional claim raised.” Kater v. Maloney,

459 F.3d 56, 61 (1st Cir. 2006).

       The same deferential standard is not applied in cases where the state court has “fail[ed] to

consider [the claims] on the merits or resolve them on adequate and independent state law

grounds;” instead, in those cases, the federal court reviews the petitioner’s claims de novo.

Jackson, 864 F.3d at 9 (citing Jenkins v. Bergeron, 824 F.3d 148, 152 (1st Cir. 2016)); see

Clements v. Clarke, 592 F.3d 45, 52 (1st Cir. 2010) (“[A] state court decision that does not

address the federal claim on the merits falls beyond the ambit of [the] AEDPA. When presented

with such unadjudicated claims, the habeas court reviews them de novo.”). “When a federal

claim has been presented to a state court and the state court has denied relief,” however, the

federal court may assume “that the state court adjudicated the claim on the merits in the absence

of any indication or state-law procedural principles to the contrary.” Harrington v. Richter, 562

U.S. 86, 99 (2011).



                                                 8
IV.    DISCUSSION

       A.      Exhaustion of Federal Constitutional Claim in State Court

       Habeas petitioners must exhaust their state remedies before filing a petition with the

federal court. 28 U.S.C. § 2254(b)(1)(A). “This exhaustion requirement . . . is born of the

principle ‘that as a matter of comity, federal courts should not consider a claim in a habeas

corpus petition until after the state courts have had an opportunity to act.’” Coningford v. Rhode

Island, 640 F.3d 478, 482 (1st Cir. 2011) (quoting Rose v. Lundy, 455 U.S. 509, 515 (1982)).

       “In order to exhaust a claim, [a] petitioner must ‘present the federal claim fairly and

recognizably’ to the state courts, meaning that he ‘must show that he tendered his federal claim

in such a way as to make it probable that a reasonable jurist would have been alerted to the

existence of the federal question.’” Clements v. Maloney, 485 F.3d 158, 162 (1st Cir. 2007)

(quoting Casella, 207 F.3d at 20). Put another way, “fair presentation requires that the

constitutional analysis necessary to resolve the ultimate question posed in the habeas petition and

in the state court proceedings, respectively, be substantially the same.” Scarpa v. DuBois, 38

F.3d 1, 6 (1st Cir. 1994). The First Circuit has recognized five ways in which a petitioner may

satisfy the “fairly presented” requirement:

       reliance on a specific provision of the Constitution, substantive and conspicuous
       presentation of a federal constitutional claim, on-point citation to federal
       constitutional precedents, identification of a particular right specifically
       guaranteed by the Constitution, and assertion of a state-law claim that is
       functionally identical to a federal constitutional claim.

Coningford, 640 F.3d at 482. Courts in Massachusetts look to a petitioner’s ALOFAR to

determine whether the exhaustion requirement has been met. Clements, 485 F.3d at 162 (citing

Mele v. Fitchburg Dist. Ct., 850 F.2d 817, 823 (1st Cir. 1988)); Barresi v. Maloney, 296 F.3d 48,

52 (1st Cir. 2002) (citing Adelson v. DiPaola, 131 F.3d 259, 263 (1st Cir. 1997)). The general

rule is that claims omitted from an ALOFAR are unexhausted. See Baldwin v. Reese, 541 U.S.


                                                 9
27, 32 (2004) (“[O]rdinarily a state prisoner does not ‘fairly present’ a claim to a state court if

that court must read beyond a petition or a brief (or a similar document) that does not alert it to

the presence of a federal claim in order to find material, such as a lower court opinion in the

case, that does so.”).

        Based on his ALOFAR, Petitioner has not exhausted the federal due process claim

presented in his habeas Petition. The habeas Petition raises as its one ground for relief

“introduction of prior bad act evidence and the instruction to the jury that the prior bad act

evidence could be used to corroborate all the alleged victim’s testimony,” which Petitioner

claims violated his rights under the Fifth, Sixth, and Fourteenth Amendments. [ECF No. 1 at

19]. In contrast, the ALOFAR focused exclusively on Massachusetts case law concerning the

use of prior bad act evidence, and it does not reference due process rights; Fifth, Sixth, or

Fourteenth Amendment rights; or cite to federal constitutional precedents. [S.A. at 341–55]; see

Coningford, 640 F.3d at 483 (concluding that where Petitioner “relied conspicuously and

exclusively on state evidentiary rules, accompanied by generalized plaints about prejudice and

unfairness” that “[a]lleging lack of a fair trial does not convert every complaint about evidence

. . . into a federal due process claim.” (quoting Dougan v. Ponte, 727 F.2d 199, 201 (1st Cir.

1984))). While the ALOFAR makes reference to a “substantial risk of a miscarriage of justice”

and contends that “justice was not done in this case,” these kinds of oblique references are

insufficient to identify a federal due process claim. See [S.A. at 341, 355]; Adelson, 131 F.3d at

263 (“[T]he mere incantation of constitutional buzzwords, unaccompanied by any federal

constitutional analysis, does not suffice to carry the burden of demonstrating fair presentment of

a federal claim.”). 8


8
 In certain situations, a federal court may look beyond the ALOFAR to the pleadings and briefs
submitted by a petitioner to the lower state courts, which provide “a backdrop against which his


                                                  10
        Although the Court cannot grant habeas relief where Petitioner has failed to exhaust his

state remedies, it nevertheless proceeds to consider the Petition on the merits. See 28 U.S.C.

§ 2254(b)(1)–(2) (permitting courts to deny habeas relief on the merits when state remedies not

exhausted).

        B.      Denial of Ground One on the Merits

        The Petition challenges Robertson’s conviction as violative of the Fifth, Sixth, and

Fourteenth Amendments on the grounds that the admission of prior bad act evidence to

corroborate victim testimony and the related jury instructions violated his due process right to a

fair trial, his right to remain silent and not incriminate himself, and his right to present a

complete defense (“Ground One”). [ECF No. 1 at 19]. The memorandum filed in support of the

Petition focuses only on Petitioner’s right to a fair trial and does not contain arguments in

support of the alleged violations of Petitioner’s “right to remain silent and not incriminate

himself” and his “right to present a complete defense.” See [ECF No. 26; ECF No. 34 at 6 n.4].

These elements of Petitioner’s claim in Ground One are therefore waived, and the Court

addresses only the alleged violation of Petitioner’s due process right to a fair trial. See Cabrera

v. Medeiros, No. 15-cv-13768-DJC, 2017 WL 2484098, at *3–4 (D. Mass. June 8, 2017);

Perkins v. Russo, No. 02-cv-10460-MLW, 2007 WL 2507741, at *3 (D. Mass. Aug. 31, 2007)

(citing LR, D. Mass 7.1(b)(1) and LR, D. Mass 1.3).

later filings [must] be viewed.” See Barresi v. Maloney, 296 F.3d 48, 52 & n.1 (1st Cir. 2002)
(quoting Scarpa v. DuBois, 38 F.3d 1, 7 (1st Cir. 1994)). Specifically, “[i]f . . . it cannot be said
that the petitioner abandoned his or her federal claims on appeal to the SJC, federal exhaustion
review includes consideration of the petitioner’s lower court filings as a ‘backdrop’ to his or her
ALOFAR.” Id. (citing Mele v. Fitchburg Dist. Ct., 850 F.2d 817, 822 (1st Cir. 1988) and
Scarpa, 38 F.3d at 7 n.3). In contrast, “where it is clear that a petitioner has, on appeal to the
SJC, abandoned federal constitutional claims advanced before the lower courts, it is entirely
appropriate to limit the exhaustion inquiry to the ‘four corners’ of the ALOFAR.” Id. (citing
Mele, 850 F.2d at 822). Because Petitioner abandoned the federal due process claim he asserted
in his motion for a new trial, the Court has considered only the ALOFAR in its exhaustion
analysis. See id. (citing Mele, 850 F.2d at 822).


                                                  11
               1.      Appeals Court Decision

       Petitioner argued to the Appeals Court that the motion judge erred when he granted the

motion in limine to admit J.R.’s testimony’s at trial, that the trial judge erred when he did not sua

sponte reconsider the motion judge’s order admitting J.R.’s testimony, that the trial judge erred

when he did not limit the prior bad act testimony given its prejudicial effect, and that the trial

judge erred when he held that prior bad act evidence could be used to corroborate victim

testimony. [S.A. at 18–19]. The Appeals Court rejected any claim of error in admitting the

evidence. Robertson, 35 N.E. 3d at 774.

       The Appeals Court reaffirmed that Massachusetts law permits the admission of prior bad

act evidence to demonstrate “a common scheme, pattern of operation, absence of accident or

mistake, identity, intent or motive” as long as the evidence is “connected in time, place, or other

relevant circumstances to the particular sex offense for which the defendant is being tried.” Id. at

774 n.6 (quoting Commonwealth v. Hanlon, 694 N.E. 2d 358, 366 (Mass. 1998)). The Appeals

Court also concluded that “under decisional case law prior bad act evidence showing a pattern of

conduct ‘can be admitted . . . where it corroborates the victim’s testimony,’” but that, in any

event, J.R.’s testimony was admissible to show a pattern of operation and was not unduly

prejudicial. Id. (quoting Hanlon, 694 N.E.2d at 366).

       In so holding, the Appeals Court explained that the prior bad act evidence could be used

to show a pattern of conduct by Petitioner and to corroborate victim testimony because the

incidents with J.R. and N.M. were sufficiently factually similar and not too remote in time. Id. at

774–75. Similarities observed by the Appeals Court included that both girls were the same age

during the abuse; both girls considered Robertson to be a “father-like figure;” Robertson

threatened both girls by “telling them that they would be taken away from their families if they




                                                 12
reported the abuse;” and, the abuse itself was “almost identical in nature.” Id. at 774. The

Appeals Court reasoned that these close factual similarities did not render the interval of time

that passed between the events too remote for the evidence to be admissible. Id. at 776. The

Appeals Court also held that the trial judge did not err in admitting the evidence based on it

being allegedly unduly prejudicial because J.R.’s testimony was “neither overwhelming or

‘extremely detailed.’” Id. at 776–77. Further, the Appeals Court determined that the jury

instructions regarding J.R.’s testimony made clear that the evidence could not be used to show

propensity. Id. at 777.

               2.      Admission of Prior Bad Act Evidence 9

       Petitioner argues that the admission of J.R.’s testimony for the purpose of

“corroboration” was “objectively unreasonable” and “denied [him] due process of law in

violation of the Fifth and Fourteenth Amendments.” [ECF No. 26 at 12, 14]. He further alleges

that J.R.’s testimony related only to his “general disposition to commit the [charged] offenses”

and was irrelevant to any of the “lawfully recognized purposes of prior bad acts testimony” such

as motive, opportunity, or plan. [Id. at 14]. He further contends that admission of the prior bad

act testimony from J.R. resulted in prejudice to him that “so infected the trial with unfairness as

to make the resulting conviction a denial of due process.” [Id. at 14–15].

       While it is fundamental to habeas jurisprudence that a state court’s application of state

evidentiary law is not a permissible ground for habeas relief per se, where a state law or practice

“betrays a fundamental principle of justice,” such conduct may implicate a petitioner’s due
9
  Any argument that the trial court failed to follow Massachusetts evidentiary law cannot be
properly adjudicated by a habeas petition. See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991)
(“[I]t is not the province of a federal habeas court to reexamine state-court determinations on
state-law questions. In conducting habeas review, a federal court is limited to deciding whether
a conviction violated the Constitution, laws, or treaties of the United States.”); Rodriguez v.
Spencer, 412 F.3d 29, 37 (1st Cir. 2005) (“Federal courts sitting in habeas must accept state law
rulings on state law issues.”).


                                                 13
process rights and form a basis for federal habeas relief. See DeLong v. Brady, 723 F. Supp. 2d

376, 385 (D. Mass. 2010) (citing Sanna v. Dipaolo, 265 F.3d 1, 11 (1st Cir. 2001), then Cooper

v. Oklahoma, 517 U.S. 348, 363–65 (1996), and then Chambers v. Mississippi, 410 U.S. 284,

302–03 (1973)). To permit habeas relief, a state court’s application of state law must be “so

arbitrary or capricious as to constitute an independent due process . . . violation.” Coningford,

640 F.3d at 484 (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)). The First Circuit has

acknowledged that “it may be theoretically possible to find that a state court’s evaluative

judgement [on an evidentiary ruling] was such an unreasonable application of clearly established

federal constitutional standards as to result in a fundamentally unfair trial,” but has emphasized

that such cases “will be very rare.” Kater, 459 F.3d at 64.

       The instant case is not one of the rare instances in which a state court’s evidentiary ruling

necessitates habeas relief. The Appeals Court’s conclusion that the prior bad act evidence was

properly admitted was reasonable and did not contravene any fundamental principles of justice.

The Appeals Court carefully considered the evidence at issue and concluded that the testimony

was admissible under Massachusetts law based on the striking similarities between the two

instances of abuse—which demonstrated a pattern of behavior—including the relationship

Petitioner had with his victims, the age of the victims, and the “almost identical” abuse. See

Robertson, 35 N.E.3d at 774–75. In addition, although the evidentiary ruling was adverse to

Petitioner, it was not unfairly prejudicial. The trial court excluded the most prejudicial aspects of

the testimony before trial began, the testimony on direct was brief and limited to the facts most

probative of a pattern of behavior, and the trial court gave repeated instructions about

permissible uses for the testimony. [S.A. at 374, 844–49, 1085–86]. Given the safeguards

implemented by the trial court, it was reasonable for the Appeals Court to conclude that the




                                                 14
probative value of the testimony outweighed the risk of unfair prejudice to Petitioner, and that

the restrained admission of this testimony did not “so infect” the trial as to result in a due process

violation.

       The conclusion that the admission of the prior bad act evidence did not violate

Petitioner’s due process rights is further supported by the Federal Rules of Evidence, which

Petitioner relies on in his brief. See [ECF No. 26 at 12]. Although these arguments are not

directly relevant to the case because the Federal Rules of Evidence are inapplicable in state

courts, some courts in this district have relied on the Federal Rules of Evidence by analogy when

faced with a due process habeas claim related to the admission of prior bad act evidence. See

DeLong, 723 F. Supp. 2d at 387–88; Pagan v. Dickhaut, 578 F. Supp. 2d 343, 350 (D. Mass.

2008). They reason that a court can conclude that a petitioner received due process if the state

court’s evidentiary ruling would also have been proper under the Federal Rules of Evidence. See

DeLong, 723 F. Supp. 2d at 387–88; Pagan, 578 F. Supp. 2d at 350.

       Federal Rule of Evidence 413 permits “evidence that [a] defendant committed any other

sexual assault” in criminal cases in which a defendant is accused of sexual assault, so long as the

evidence is relevant and its probative value is not outweighed by the danger of unfair prejudice.

Fed. R. Evid. 413; see Fed. R. Evid. 401; Fed. R. Evid. 403. Here, J.R.’s testimony of her abuse

was highly relevant to the issue of whether Petitioner had sexually abused N.M., and its

probative value, based on the similarities of the crimes, was not outweighed by the danger of

unfair prejudice to the Petitioner. See United States v. Gaudet, No. 2:16-cr-173-GZS, 2017 WL

5196389, at *2 (D. Me. Nov. 9, 2017) (admitting testimony from defendant’s daughter who was

subject to prior sexual assault in case where defendant was charged with sexually assaulting

another daughter). Because the prior bad act evidence would have been admissible under the




                                                 15
Federal Rules of Evidence, the Court separately concludes that there was no due process

violation and that the Appeals Court’s decision was not contrary to clearly established federal

law. Cf. DeLong, 723 F. Supp. 2d at 387–88; Pagan, 578 F. Supp. 2d at 350. Accordingly, the

Petitioner may not sustain a habeas claim on the admission of J.R.’s testimony.

               3.      Limiting Instruction on Prior Bad Act Evidence

       Petitioner also argues that the trial court’s limiting instruction concerning the use of prior

bad act evidence, which was reiterated in the final jury instructions, exacerbated the effect of the

prior bad act testimony because it “exceeded the motion judge’s order and explicitly allowed the

jury to consider the prior bad act[s] testimony for inadmissible purposes.” [ECF No. 26 at 15]. 10

       “Before a federal court may overturn a conviction resulting from a state trial [because of

an erroneous jury instruction], it must be established not merely that the instruction is

undesirable, erroneous, or even ‘universally condemned,’ but that it violated some right which

was guaranteed to the defendant by the Fourteenth Amendment.” Lucien v. Spencer, No. 07-cv-

11338-MLW, 2015 WL 5824726, at *12 (D. Mass. Sept. 30, 2015) (citing Cupp v. Naughten,

414 U.S. 141, 147 (1973)); see also Gaines v. Matesanz, 272 F. Supp. 2d 121, 131 (D. Mass.

2003) (“As a general rule, improper jury instructions will not form the basis for federal habeas

corpus relief. The question presented to the federal court is whether the challenged jury
10
   A review of the record indicates that Petitioner’s characterization of the challenged jury
instructions as exceeding the motion judge’s order is inaccurate. The motion judge concluded
that J.R.’s testimony was “probative to show that the defendant’s alleged assault on N.M. was
not an isolated incident, but rather the product of a pattern of behavior . . . .” [S.A. at 128]. He
instructed that the “testimony may also serve to corroborate the testimony of the alleged victim,
whose credibility is, perhaps, the most essential issue that the jury must consider.” [Id.]. He also
found that the probative value of the evidence was not substantially outweighed by the danger of
prejudice and allowed the testimony to be admitted for the following limited purposes, “subject
to appropriate time limits and limiting instructions:” “to prove that [Petitioner] had a plan to
sexually assault young girls with whom he had a parenting like relationship, or to show [his]
pattern of conduct in doing so, or to corroborate the testimony of the alleged victim concerning
the crimes charged.” [Id. at 126, 129]. The jury instructions did not exceed these parameters.
See [id. at 845–46, 1085–86].


                                                 16
instructions violated the petitioner’s constitutional rights.” (internal citations and quotations

omitted)). To establish such a constitutional violation, “the petitioner must show that the

allegedly defective jury instruction ‘so infected the entire trial that the resulting conviction

violates due process.’” Lucien, 2015 WL 5824726, at *12 (quoting Estelle, 502 U.S. at 72).

       In short, Petitioner has not made the requisite showing. Petitioner’s argument for habeas

relief based on the allegedly erroneous jury instructions is premised on his conclusion that it was

improper for the jury to consider J.R.’s testimony as corroborating. See [ECF No. 26 at 15

(asserting that jury instructions exacerbated the prejudicial effects of J.R.’s testimony because

the instructions “explicitly allowed the jury to consider the prior bad act[s] testimony for

inadmissible purposes”)]. As explained supra in Section IV.B.2, a claim that a state court

erroneously applied state evidentiary law is not a proper ground for habeas relief, and the

Appeals Court’s ruling affirming the use of J.R.’s testimony was not contrary to clearly

established federal law.

       Further, there is no indication that the instructions “so infected the entire trial” and

thereby violated Petitioner’s due process rights. The jury was given clear instructions on the

permissible uses of J.R.’s testimony and told not to consider the testimony “as proof that the

defendant has a criminal personality or a bad character.” [S.A. at 1084–86]. The jury was also

instructed “not [to] use [J.R.’s testimony] to conclude that if you determine the defendant

committed acts with his daughter [J.R.], it must follow that he committed acts with the

Complainant [N.M.], as well.” [Id. at 845–46]. These instructions did not give the jury license

to use J.R.’s testimony for an impermissible purpose and they carefully cabined the ways in

which the testimony could be considered. The Court presumes that the jury faithfully followed




                                                  17
these instructions, and finds no constitutional violation. See Richardson v. Marsh, 481 U.S. 200,

206 (1987).

V.     CONCLUSION

       For the reasons discussed above, Robertson’s petition for a writ of habeas corpus [ECF

No. 1] is DENIED. “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to” a habeas petitioner. Rules Governing Section 2254, Cases, R.

11(a). Here, the Court declines to grant a certificate of appealability to Petitioner.

       SO ORDERED.

June 17, 2019                                                  /s/ Allison D. Burroughs
                                                               ALLISON D. BURROUGHS
                                                               U.S. DISTRICT JUDGE




                                                 18
